UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.

THELLO MAE SHINGLE, a/k/a Thello
                                                               No. 98-4600
Mae Moore, a/k/a Thella MM
Guinyard, a/k/a Thello MM
Abraham,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 98-4622

PHILLIP BOOKHARD,
Defendant-Appellant.

Appeals from the United States District Court
for the District of South Carolina, at Orangeburg.
Charles E. Simons, Jr., Senior District Judge.
(CR-97-839)

Submitted: June 1, 1999

Decided: June 30, 1999

Before ERVIN and MICHAEL, Circuit Judges,
and BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

Joseph P. Strom, Jr., STROM & YOUNG, L.L.P., Columbia, South
Carolina; John Allen O'Leary, O'LEARY ASSOCIATES, INC.,
Columbia, South Carolina, for Appellants. Cameron Glenn Chandler,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Thello Mae Shingle pled guilty to conspiracy to commit money
laundering, in violation of 18 U.S.C.A. § 371 (West Supp. 1999). She
was sentenced to forty-one months imprisonment followed by three
years of supervised release. Phillip Bookhard pled guilty to another
count of the same indictment--conspiracy to possess with intent to
distribute cocaine and marijuana, in violation of 21 U.S.C.A. § 846
(West Supp. 1999). Bookhard was sentenced to 188 months imprison-
ment followed by five years of supervised release. Each appeals.
Their attorneys have filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), raising some issues but stating that
there are no meritorious issues for appeal. Bookhard has filed a pro
se supplemental brief raising two other issues; Shingle has filed noth-
ing, although informed of her right to file such a brief. After a thor-
ough review of the records, we affirm the conviction and sentence of
both Shingle and Bookhard.

Shingle alleges that she was entitled to a reduction in her base
offense level for acceptance of responsibility under U.S. Sentencing
Guidelines Manual § 3E1.1 (1997). We conclude that the district
court's ruling that Shingle's efforts in this regard were not timely is
not clearly erroneous. United States v. Jones , 31 F.3d 1304, 1315 (4th
Cir. 1994). Therefore, this claim lacks merit.

                    2
Bookhard seeks to challenge the amount of drugs for which he was
held responsible at sentencing. However, Bookhard stipulated to this
amount in his plea agreement, and such a stipulation satisfies the gov-
ernment's burden of proof. United States v. Gilliam, 987 F.2d 1009,
1013 (4th Cir. 1993). Therefore, this allegation entitles him to no
relief.

In his pro se brief, Bookhard asserts that his trial counsel was inef-
fective in allowing him to stipulate to the amount of drugs, and for
failing to inform him that a prior conviction was part of this offense.
Despite Bookhard's claims to the contrary, the record is not suffi-
ciently developed to address these claims on direct appeal, as counsel
has had no opportunity on the record to explain the reasons for his
conduct. United States v. DeFusco, 949 F.2d 114, 118-19 (4th Cir.
1991). These claims should be raised in a motion for collateral relief
under 28 U.S.C. § 2255 (West Supp. 1999). Id.

As required by Anders, we have independently reviewed the entire
record in this case and find no reversible error. We therefore affirm
the convictions and sentences. This court requires that counsel inform
his client in writing of his or her right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes such a petition would be frivo-
lous, then counsel may move in this court for leave to withdraw from
representation. Counsel's motion must state that a copy thereof was
served on the client.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
oral argument would not aid the decisional process.

No. 98-4600 - AFFIRMED
No. 98-4622 - AFFIRMED

                    3